DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taulu et al. (US 2019/0125268).

With respect to claim 1, Taulu discloses a signal separating apparatus [Fig. 1] comprising: 
circuitry [Fig. 1; 110] & [Par. 0019] configured to separate a signal of interest and other signal other than the signal of interest from each other [Par. 0015] in accordance with spatial information on a plurality of sensors installed at locations different from each other [Par. 0021], the circuitry being configured to 
set a parameter (characterized in temporal operator) based on a spread of a subspace of the signal of interest [Fig. 2; 204] & [Par. 0038-0043], 
determine a degree of separation that serves as an index indicative of whether the set parameter is appropriate [Fig. 2; 206, 0208], and 
separate the signal of interest and the other signal from each other using the degree of separation [Fig. 2; 212].

With respect to claim 2, Taulu discloses wherein the circuitry is configured to set, as the parameter, a value calculated based on the spread of the subspace of the signal of interest [Par. 0043]. (The temporal operator can be improved with an appropriate estimate of the model parameters M. For example, for MEG data, the physical relationship between the sources of interest and sensors can be used to create the regularized multipole moment basis also used by SSS)

With respect to claim 3, Taulu discloses wherein the circuitry is configured to select, from among parameter options, a parameter based on a predetermined criterion relating to the spread of the subspace of the signal of interest and set the selected parameter as the parameter [Par. 0043]. (The temporal operator can be improved with an appropriate estimate of the model parameters M. For example, for MEG data, the physical relationship between the sources of interest and sensors can be used to create the regularized multipole moment basis also used by SSS)

With respect to claim 4,  Taula discloses wherein the circuitry is configured to replace a value calculated based on the spread of the subspace of the signal of interest with a previously set value and set the previously set value as the parameter [Par. 0050] (characterized by a small number of dominating waveforms of this matrix may then be selected and projected out from the original data. The most significant channel artifacts are thus suppressed from the data by an overall temporal domain projection, i.e., by applying the same projection, which contains the worst channel artifacts, to all channels at once)

With respect to claim 5, Taulu discloses wherein the circuitry is configured to quantify the spread of the subspace of the signal of interest [Par. 0032].

With respect to claim 6, Taulu discloses wherein the circuitry is configured to set a region in which the signal of interest is possibly generated (characterized in the window-based processing) [Par. 0015 & 0018], and separate an inside and an outside of the subspace of the signal of interest from each other using a projection matrix created based on the set parameter [Par. 0050].

With respect to claim 7, Taulu discloses wherein the circuitry is configured to determine a time-direction basis vector (characterized in temporal projection) of each separated subspace and separate, from the signal of interest, a component other than the signal of interest [Par. 0029 & 0049-0050].

With respect to claim 8, Taulu discloses wherein the circuitry is configured to calculate a degree of matching between the subspace of the signal of interest and the region in which the signal of interest is possibly generated, and determine the parameter using the degree of matching and using, as the index, the spread of the subspace of the signal of interest (characterized by the temporal cross validation) [Par. 0038-0042].

With respect to claim 9, Taulu discloses wherein the circuitry is configured to calculate the index relating to the spread of the subspace of the signal of interest, using a signal separation ratio between the signal of interest and the other signal. [Par. 0030] (Next, the results of the first situation and the results of the second situation can be compared, with the difference indicating the sensor noise and/or artifacts for the channel under investigation)

With respect to claim 10, Taulu discloses a signal separating method [Fig. 2] comprising: 
separating a signal of interest and other signal other than the signal of interest from each other [Par. 0015] in accordance with spatial information on a plurality of sensors installed at locations different from each other [Par. 0021], wherein the separating includes: 
setting a parameter (characterized in temporal operator) based on a spread of a subspace of the signal of interest [Fig. 2; 204] & [Par. 0038-0043], 
determining a degree of separation that serves as an index indicative of whether the set parameter is appropriate [Fig. 2; 206, 0208]; and
separating the signal of interest and the other signal from each other using the degree of separation [Fig. 2; 212].

With respect to claim 11, Taulu discloses a non-transitory recording medium storing a plurality of instructions which [Par. 0019-0020], when executed by one or more processors, cause processors [Fig. 1; 110] to perform a signal separating method comprising: 
separating a signal of interest and other signal other than the signal of interest from each other [Par. 0015] in accordance with spatial information on a plurality of sensors installed at locations different from each other [Par. 0021], wherein the separating includes: 
setting a parameter (characterized in temporal operator) based on a spread of a subspace of the signal of interest [Fig. 2; 204] & [Par. 0038-0043], 
determining a degree of separation that serves as an index indicative of whether the set parameter is appropriate [Fig. 2; 206, 0208]; and
separating the signal of interest and the other signal from each other using the degree of separation [Fig. 2; 212].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hikida (US 2019/0000389) discloses an information processing device, an information processing method, and a recording medium storing an information processing program that include obtaining measurement data, accepting a specification of time in the measurement data as a specified time, reducing noise from the measurement data using each one of a plurality of methods, evaluating a result of noise reduction at the specified time, the noise reduction being performed using each one of the plurality of methods, and selecting one of the plurality of methods based on the evaluated result of noise reduction.

Simola et al. (US 2013/0109954) a method for adjusting interference signal estimates provided by multi-channel biomagnetic field measurements. A so-called Signal Space Separation method (SSS) is applied in the calculatory analysis of the measurement signals, providing for the division of the sources causing the fields in objects of interest and external interferences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/               Examiner, Art Unit 2865         


/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865
07/11/2022